So me NDA FBP W VPN

Oo NO NO HNO KN WN KN CO RO RR mm ee eee ee
ao NN nH FP WN KY TD OO FH NITY DBN BR WO PO KF CO

RB 9 ov merger enema mont mee,

_ AiED __ Lopeep |

 

eer ee
1

 

__ RECEIVED copy
| 31 2021
PAUL ANTHONY MARTIN MAR 3 1 2021
Acting United States Attorney CLERK US DISTRICT COURT
District of Arizona ISTRICT OF ARIZONA
| BY amet OM, DEPUTY |
KEVIN POOLEY Sa rc

Special Assistant United States Attorney

Arizona State Bar No. 032759

Two Renaissance Square

40 N. Central Ave., Suite 1800

Phoenix, Arizona 85004 a

Telephone: 602-514-7500 REDACTED FOR
mail: kevin.pooley@usdo}j.gov PUBLIC HEC ASige

Attorney for voley@ PUBLIC DISCLOSURE

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CR-21-8024-PCT-SPL (FSW)

Plaintiff,
INDICTMENT

VIO: 180U,S.C. §§ 1153 and 113(a)(6)
(CIR- Assault Resulting in Serious

Darrell Hank Footracer, Bodily Injury)

Count 1
Defendant.
18 U.S.C, §§ 1153 and 113(a)(7)
(CIR- Domestic Assault Resulting
in Substantial Bodily Injury)
Count 2

VS.

 

 

 

THE GRAND JURY CHARGES:
COUNT ONE
On or about December 5, 2019, in the District of Arizona, within the confines of the
Navajo Nation Indian Reservation, Indian Country, defendant DARRELL HANK
FOOTRACER, an Indian, did intentionally, knowingly, and recklessly assault the victim,
C.K. W., resulting in serious bodily injury.
In violation of Title 18, United States Code, Sections 1153 and 113(a)(6).
COUNT TWO
On or about December 5, 2019, in the District of Arizona, within the confines of the

Navajo Nation Indian Reservation, Indian Country, defendant DARRELL HANK

 
Co fo SY DH WN BB WH LPO —&

NO NO NO PO VY KN DP BR NOR ee
oOo nD NHN OH Be WY HH KF DOD OO OH NT DH A PB WY LH | OC

 

FOOTRACER, an Indian, did intentionally, knowingly and recklessly assault the victim,

C. K. W., who was an intimate partner and a dating partner, resulting in substantial bodily

injury.

In violation of Title 18, United States Code, Sections 1153 and 113(a)(7).

PAUL ANTHONY MARTIN
Acting United States Attorney
District of Arizona

S/

A TRUE BILL
S/

FOREPERSON OF THE GRAND JURY
Date: March 31, 2020

 

 

KEVIN POOLEY
Special Assistant U.S. Attorney

 

 

 
